Citation Nr: 0428710	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-20 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
December 1977 rating decision that denied service connection 
for nervous and headache (claimed as migraines) disorders.

2.  Entitlement to an effective date earlier than July 24, 
1997 for the grant of service connection for major depression 
with psychotic features.

3.  Entitlement to an effective date earlier than July 24, 
1997 for the grant of service connection for chronic 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


VACATUR

The veteran served on active duty from July 1973 to April 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 Hearing 
Officer Decision by the Manila, Philippines, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
established service connection and assigned a 100 percent 
disability rating for "major depression with psychotic 
features" and a 30 percent disability rating for "chronic 
headache[s]," both effective from July 24, 1997.  The veteran 
testified at an RO hearing in July 1999.  A copy of the 
transcript is associated with the claims file.

In February 2001, the Board remanded the case to the RO for 
further development to include adjudication of the issue of 
CUE in a December 9, 1977 rating decision.  In a June 2001 
rating decision issued in July 2001, the RO found that the 
December 1977 rating decision was not clearly and 
unmistakably erroneous.

In the February 2001 Board remand, the earlier effective date 
issues were characterized as entitlement to an effective date 
earlier than July 24, 1997 for the grant of service 
connection and the assignment of a 100 percent disability 
rating for major depression with psychotic features and for 
entitlement to an effective date earlier than July 24, 1997 
for the grant of service connection and the assignment of a 
30 percent disability rating for chronic headaches.  As the 
ratings for the disabilities in issue have remained unchanged 
since the December 1998 rating decision, these two issues 
have be recharacterized, as shown above, to reflect that an 
earlier effective date for the award of service connection is 
the issue in both instances.  

In a decision dated March 7, 2003, the Board denied the 
veteran's claims.

In a letter dated August 11, 2004, the Board noted that in 
correspondence, which was received by the Manila Regional 
Office June 9, 2003, the veteran indicated that he wanted his 
claim to be forwarded to the United States Court of Appeals 
for Veterans Claims (Court) so that it could reconsider the 
Board's denial.  The veteran's claim file was forwarded to 
his national representative, who, in October 2003, filed a 
motion for reconsideration of and, alternatively to vacate, 
the Board's March 2003 decision denying the veteran's claims.  
In a November 2003 letter denying the October 2003 motion for 
reconsideration of the Board's March 2003 decision, the Board 
noted that the veteran's motion to vacate the Board's March 
7, 2003 decision pursuant to 38 C.F.R. § 20.904 would be 
addressed separately.  In the August 2004 letter, the Board 
also asked the veteran to clarify whether he wanted to pursue 
a motion to vacate or an appeal to the Court.  If there was 
no response within 30 days of the date of that letter, the 
Board would assume that the veteran wanted to file an appeal 
with the Court.  In a response received by the Board on 
September 28, 2004, the veteran indicated that he wanted to 
proceed with the motion to vacate.  Since the Board in this 
decision will vacate the March 7, 2003 Board decision, the 
veteran's notice of appeal (NOA) to the Court is rendered 
moot.  See, e.g., Losh v. Brown, 6 Vet. App. 87, 90 (holding 
that simultaneous filings of a motion for reconsideration and 
an NOA from a Board decision will render the underlying 
agency action nonfinal with jurisdiction remaining with the 
Board).

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The notice provisions 
of the VCAA apply to all claims pending on November 9, 2000.  

The VA General Counsel has held that the notice provisions of 
the VCAA generally are not applicable to earlier effective 
date claims.  See VAOPGCPREC 8-2003.  In this case, however, 
the finding in Huston v. Principi, 17 Vet. App. 195, 202 
(2003), applies as section 5103(a) notice was not received by 
the veteran prior to the December 1998 Hearing Officer 
Decision or the March 1999 statement of the case.  Thus, to 
afford due process to the veteran, the March 7, 2003 Board 
decision is hereby VACATED in its entirety.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R 
§ 20.904(a) (2003).  The veteran will be afforded a de novo 
review of the issues appealed as if the March 7, 2003 
decision had not been entered.  If the veteran wishes, he can 
appeal the Board's new decision. 




ORDER

The Board decision of March 7, 2003, in the above-captioned 
appeal is vacated.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



